 TOLLY'S MARKET, INC.379Tolly'sMarket,Inc.-Ben FranklinandRetailClerksInternationalAssociationLocal 418 Af-filiatedwith RetailClerksInternational Associa-tion,AFL-CIO. Case 38-CA-768discharge of a relative of a unionactivist is violative of Sec 8(a)(3) and (1)of the Act if thedischarge is relatedto the union activity SeeGolub BrosConcessions,140 NLRB 120TRIALEXAMINER'S DECISIONJune 15, 1970DECISION AND ORDERBY MEMBERS FANNING,BROWN,AND JENKINSOn March 16, 1970, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.The General Counsel filed a brief in support of theTrial Examiner's Decision, to which the Respond-ent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as itsOrderthe recom-mended Order of theTrialExaminer and herebyorders that the Respondent,Tolly'sMarket, Inc.-Ben Franklin,Decatur,Illinois,its officers,agents,successors,and assigns,shall take the action setforthin the Trial Examiner's recommended Order.iThese findings and conclusions are based,in part,on credibility deter-minations of the Trial Examiner,to which the Respondent has exceptedHaving carefully reviewed the record,we conclude thatthe Trial Ex-aminer's credibility findings are not contrary to the clearpreponderance ofall the relevant evidenceAccordingly,we find no basis for disturbing thosefindingsStandardDry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d362 (C A2)We agree with the Trial Examiner that Miss Woodrum wasdischarged because her mother married the union organizer It is noted thattheUnion had recently expressed to the Respondent an interest inrepresenting the Ben Franklin employees The Board has held that theStatementof the CasePAUL E. WEIL, Trial Examiner: On charges filedSeptember 22, 1968, by Retail Clerks InternationalAssociation Local No. 418 affiliated with RetailClerksInternationalAssociation, AFL-CIO, hereincalled the Union, against Tolly's Market,Inc.-BenFranklin, herein called Respondent, the GeneralCounsel by the Acting Officer-in-Charge for Subre-gion 38 (Peoria,Illinois)issued a complaint andnotice of hearing on November 12, 1969,allegingthatRespondent violated Section 8(a)(3) and8(a)(1) of the Act by the termination of an em-ployee, Vicki Woodrum, and its subsequent refusalto reinstate her. By its duly filed answer Respond-ent denied the commission of any unfair laborpractices and alleged that Vicki Woodrum was notdischarged but quit her job. I heard the matter atDecatur,Illinois, onFebruary 5, 1970. All partieswere represented at the hearing and had an oppor-tunity to callwitnessesand introduce evidence, tostatetheir positions on the record, and to file briefs.The parties waivedoral argumentat the close ofthe hearing.Briefs have been received from theGeneral Counsel and the Charging Party. Respond-ent submitted proposed findings of fact and con-clusions.After the close of the hearing, before briefs werefiled,Respondent moved to reopen the record forthe purpose of receiving in evidence two timecardsof Vicki Woodrum. Arrangements to do this weremade at the hearing, when an ambiguity appearedwith regard to the period during which MissWoodrum was on vacation. No response to Re-spondent'smotion was received. The motion isgranted, and the timecards are received as Re-spondent's Exhibits (a) and (b).Upon the entire record in this matter and in con-sideration of the briefs and proposed findings andconclusions, I make the following findings and con-clusions:1.THE BUSINESS OF THE RESPONDENTIt is alleged and admitted that Respondent is anIllinoiscorporation engaged in operating retailvariety stores in Decatur, Illinois,with an annualgross volume of sales exceeding$500,000 and an-nual purchases of goods and material valued in ex-cess of $50,000 transported directly to its stores inDecatur,Illinois, from points in States other thanthe State of Illinois. It is admitted and I find thatRespondent is and has been at all times materialherein an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.183 NLRB No. 46 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDThe Unionisand has been at all times materialherein a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent operates a number of grocery mar-kets in and around the city of Decatur, Illinois. Inconjunction with some or all of the grocery marketsRespondent additionally operates variety storesknown as Ben Franklin Stores. Commencing inJanuary 1968 the Union through the efforts of oneRobertCamp commenced organizing the em-ployees of three of the grocery markets. The or-ganizational campaign resulted in a petition for anelection being filed with the National Labor Rela-tions Board by Mr. Camp. An election was held, setaside by action of the Board, and a second electionheld on March 27, 1969, pursuant to which theUnion was certified as the representative of thegrocery employees in a three-store unit.When the union agents including Robert Campfirst sat down with the Employer to negotiate for acontract covering the three-store grocery unit theUnion's spokesman asked if there was any possibili-tyof talking about the employees of the BenFranklin stores at the sametime.He was informedthat it was not possible.One of the markets which had a Ben Franklinstore operated in conjunction with it was known astheNorthland store. At this store all checkoutswere through the grocery department so that theBen Franklin store had no cashiers. It was staffedby Manager Rosalie Kaul, by Vicki Woodrum, andby several high school and college students workingpart time. The functions of the personnel employedat the Northland Ben Franklin store consisted ofstockkeeping, including ordering and keeping stockclean, pricing merchandise, arranging display spaceand keeping it filled. They were also expected toassist customers.VickiWoodrum had been employed in theNorthland store for approximately 3 years. She andRosalie Kaul, the manager, have been close per-sonal friends through much if not all of that timeand in fact lived together until February or Marchof 1969 at which time Miss Woodrum's father suf-fered a heart attack and she apparently moved intohis home to take care of him.On June 14 Union Organizer Camp marriedVicki Woodrum's mother who was then employedat one of Respondent's other stores as a cashier. Atthat time Vicki Woodrum was in California on a 2-week vacation. She returned from her vacation inorder to work on June 22 in place of Miss Kaul whonormally worked on Sunday. During the next weekMiss Kaul asked Miss Woodrum if she would con-sider a transfer, stating that she thought that her su-pervisor, Ed Boals, would like to split the two girlsup and suggesting that Miss Woodrum wouldprobably be transferred to another store.MissWoodrum said that she would prefer to go to thestore in the Pines rather than the one at the Mall.'The following Saturday, July 5, about 4 p.m.,Miss Kaul and Miss Woodrum left the store andwent to a local bowling alley where they had adrink and a conversation. Their accounts of theconversationdifferwidely.According toMissWoodrum, Miss Kaul asked her to quit, stating thatotherwise she would have to discharge her. MissWoodrum declined to quit because she could notdraw unemployment compensation if she did,whereupon Miss Kaul assured her that she couldsay anything she wanted at the employment officeand Miss Kaul would back her up. Miss Woodrumasked what was wrong with her work and Miss Kaulassured her that there was nothing wrong with herwork, that she had so informed Mr. Boals, but thathe had said to get rid of Miss Woodrum. MissWoodrum also testified that she thought Miss Kaulsaid that they already had somebody to take herplace.She commented to Miss Kaul that shethought the reason she was being discharged wasbecause of her mother's marriage to Mr. Camp towhich Miss Kaul answered, "You are right."Miss Kaul's version as I stated was completelydifferent. She testified that she had criticized MissWoodrum because her work was poorly done onthe morning of July 5 and that later that day MissWoodrum came to her and said she was quittingbecause she was not happy with the working condi-tions or with her salary. At this point Miss Kaul ac-cording to her testimony suggested they go to thebowling alley and have a drink. There she askedMissWoodrum again why she wanted to quit sobadly and Miss Woodrum answered that she wasnot happy and she would not put forth the effort todo her work, and she was no longer "going to befriends" with Miss Kaul.The girls agreed that after their conversation atthe bowling alley they returned to the shop whereMissWoodrum picked up her purse and thenproceeded to Miss Woodrum's home. Again theirstories differ as to what took place there. Accord-ing to Miss Woodrum they arrived to find herfather with three other persons. As they walked in,Miss Kaul stated that Miss Woodrum had just quither job. Her father asked what she meant, "quit herjob," to which Miss Woodrum answered that shedid not exactly quit, she was given a choice andtold that she was going to be fired anyhow so thatshe did not have a job. She stated that at this pointshe went to her bedroom to change her clothes. Ac-cording to Miss Kau] the two girls walked into thehouse and Miss Kaul suggested, "Let's go to therodeo, everybody." Miss Woodrum looked at herfather and said, "Guess what, I just quit my job."'Miss Kauldid not testifywith regard to this conversation nor did shedeny that it took place Accordingly I credit Miss Woodrum TOLLY'S MARKET, INC.Miss Kaul said, "That's right." Mr. Woodrum said,"Is that right?" and Miss Kaul said, "Yeah, that'sright.Are you going to the rodeo with us?" It ap-pears that Miss Kaul went to the rodeo alone. MissKaul also testified that Miss Woodrum departed atthis point to change her clothes.Sunday andMonday were normallyMissWoodrum's holidays.On Monday, July 7, shecalled Miss Kaul and said that unless Miss Kaul toldher that she was discharged she was coming towork the next morning. Miss Kaul said at that timethat she was discharged. Later Miss Woodrumcame to the conclusion that she should not bedischarged over the telephone. Accordingly, thefollowing day, Tuesday, she went to the store andclocked in and found that her name was not on theschedule but that another employee was working.She left the store and went to another Ben Franklinstore where she found Mr. Boals. She told him thatshe understood that she had been fired. Boals an-swered, "Weren't you told that Saturday night?"She then asked for her check and he said that hedid not think she could get it because the checkswould not be made out until the next day. She wentupstairs to get her check but was unable to get it onthat occasion.'DiscussionIt is apparent that if I credit Miss Woodrum'stestimony theGeneralCounselmust prevail.Respondent's defense rests completely on thetestimony of Miss Kaul and in turn if I credit her,Respondent must prevail. I credit Miss Woodrum; IdiscreditMissKaul for the reasons set forthhereinafter.Respondent would have us believe that MissWoodrum quit because Miss Kaul was requiring herto do her work better-to do a better job of housecleaning, of marking merchandise, of taking care ofcustomers, and so forth, because her pay was toosmall, and because of the failure of her friendshipwith Miss Kaul.Miss Kaul testified that commencing in April1969 for reasons inexplicable to her the quality ofMissWoodrum's work depreciated rapidly. Shefrequently calledMissWoodrum to task for thisand at first Miss Woodrum would improve for abrief period of time but that her work would thenbegin to deteriorate again. On July 5 Miss Kaulfound the counters assigned to Miss Woodrum tobe understocked and messed up, merchandise to beincorrectly displayed or not displayed at all, the un-derstock to be dirty and covered with an accumula-tion of dust, and the merchandise to be marked in-correctly or not at all with the price as required bythe store. This occasioned the complaint she madetoMissWoodrum which in turn led to MissWoodrum's resignation.Respondent called as a witness a young girl whohad been assigned to the counters usually assigned381toMissWoodrum during Miss Woodrum's vaca-tion. This employee testified that when she was as-signed the cases the stock was in poor conditionand it was dirty and incorrectly marked with prices.She testified that she spent the time during MissWoodrum's vacation correcting the situation,cleaning up the understock, pricing the merchan-dise, and correcting the displays.Respondent also produced an application for em-ployment signed by Mary Sanders, whom Respond-ent identifies as the employee hired by Miss Kaulto take the place of Miss Woodrum after MissWoodrum resigned. The application is dated July 7,1969, in the handwriting of Miss Sanders, and MissKaul testified that it was on July 7 that she first in-terviewed the applicant. However the reverse sideof the application contains a report of the interviewof Miss Sanders dated July 3, 1969, and states thatthe applicant was hired July 3, 1969, to report onJuly 7,withMissKaul's signature.MissKaultestified that she had no explanation for the dateJuly 3 appearing on the document and stated thatshe never heard of this employee prior to the nightof July 6 when she found out about her from themanager of another store. Under the circumstancesthat the records of Respondent tend to impeachMiss Kaul's testimony in this regard one wouldthink thatMiss Sanders would be produced byRespondent as a witness to resolve the difficulty.This was not done nor is any explanation thereforforthcoming. Accordingly I can only conclude thatRespondent did not produce Mary Sanders becauseher testimony would not corroborate that of MissKaul. The date on the application does howevercorroborate the testimony of Miss Woodrum thatMiss Kaul when discharging her stated that she hadalready hired her replacement.Ifurther find that the actions of the two girls ingoing together to Miss Woodrum's home after theconversation in the bowling alley is inconsistentwithMiss Kaul's version of what took place at thebowling alley. If in fact Miss Woodrum quit in part,asMiss Kaul testified, because she and Miss Kaulwere no longer friends it appears improbable thatthey would have left together and that Miss Kaulmight have expected Miss Woodrum to go to therodeo with her. On the other hand, assuming thefact to be as stated by Miss Woodrum, it is not allinconsistent that Miss Kaul, having admittedly beenrequired to ask Miss Woodrum either to quit or befired and attributing this to Boals, her supervisor,would have expected a continuity in her friendshipwith Miss Woodrum.The record contains no evidence that MissWoodrum had ever expressed dissatisfaction withher wages or asked for them to be raised.Finally with regard to the conversation that tookplace at Miss Woodrum's home I find it beyond be-2This conversation was not deniedby MrBoals, who was present in thehearing room when Miss Woodrum gave her testimony 382DECISIONSOF NATIONALLABOR RELATIONS BOARDlief that the conversation would have taken place asMiss Kaul testified. Miss Woodrum is blind in oneeye. She did not find it easy to secure a job.NeverthelessMissKaul would have us believe thatshe walked in and announced that Miss Woodrumhad quit and her father's only remark was, "Is thatright?" and no explanations were sought or offered.Mr.Woodrum's testimony that he questioned hisdaughter's statement that she had been given thechoice of quitting or being fired and after hisdaughter went into her room to change her clothinghad a discussion with Miss Kaul as to the relativeadvantages of quitting or being discharged is muchmore probable under the circumstances. The factthat his testimony is corroborated by the apparentlyhonest testimony of two disinterested witnesses whowere present is convincing to me.Further corroboration of course is to be found inthe telephone conversation on the following dayundenied by Miss Kau], in which she told MissWoodrum that she was discharged and in the con-versation between Miss Woodrum and Mr. Boals onthe following Tuesday in which he gave her thesame information. Under all the circumstances inthe case I credit Miss Woodrum's account of herdischarge, including her testimony that Miss Kauladmitted that the reason for the discharge was hermother's marriage to the union organizer.3Ifind that Respondent, by discriminating againstMiss Vicki Woodrum, discouraged the union or-ganizational activities of its employees and inter-feredwith, restrained, and coerced them in theexercise of their rights to join the Union if they sodesired.By so doing I find Respondent violatedSection 8(a)(3) and (1) of the Act.IV.THE REMEDYHaving found that Respondent discriminatorilydischarged Vicki Woodrum in violation of Section8(a)(1) and (3) of the Act, I shall recommend thatRespondent cease and desist from such unfair laborpractices and be required to take certain affirma-tiveactionwhich the Board finds necessary toremedy and remove the effects of such unfair laborpractices and to effectuate the policies of the Act. Ishall recommend that Miss Woodrum be offeredimmediate and full reinstatement to her former or asubstantially equivalent position, without prejudiceto her seniority or other rights and privileges, andbe made whole for any loss of pay she may havesuffered by reason of the discrimination against herfrom the date of the discrimination, July 5, 1969, tothe offer of reinstatement. Loss of pay shall becomputed as prescribed in F.W.Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716. I shall also recommend thatRespondent be ordered to make available to theBoard, upon request, payroll and other records inorder to facilitate the checking of the amount ofbackpay due.CONCLUSIONS OF LAW1.By discharging Vicki Woodrum because ofhermother's relationship with an agent of theUnion and in order to discourage activities on be-half of the Union, Respondent committed unfairlabor practiceswithin the meaning of Section8(a)(3) and (1) of the Act.2.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.On the findings, conclusions, and the entirerecordit ishereby recommended that the Boardissuethe following:ORDERTolly'sMarket, Inc.-Ben Franklin, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Retail ClerksInternationalAssociation Local 418 affiliated withRetailClerksInternationalAssociation, AFL-CIO,or in any other labor organization of its employees,by discriminatingagainstany employee because ofhis relationship with the Union by discharging him.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their right to self-organization, to formlabor organization, to join or assist the above-named or any other labor organization, to bargaincollectively through representatives of their ownchoosing,and to engagein any other concerted ac-tivities for the purposes of collective bargaining orother mutual aid or protection or to refrain fromany or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer VickiWoodrum immediate and fullreinstatementtoherformerorsubstantiallyequivalentposition,withoutprejudice to herseniority or other rights and privileges, and makeher whole for any loss of pay which she may have.sufferedas a resultof the discrimination against herin the mannerset forth in the section herein enti-tled "The Remedy."(b) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisrecommended Order.(c) Post at its stores in Decatur,Illinois,copies' I do notview theunemployment compensation referee's decision ascorroborativeinasmuch as it appears on its faceto have beenbased ona hearing at which no representative of Respondent was present TOLLY'S MARKET,INC.383of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the Officer-in-Charge for Subregion 38, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonablesteps shall be taken by it to in-surethat saidnotices arenot altered, defaced, orcovered by any othermaterial.(d)Notify the Officer-in-Charge for Subregion38, inwriting,within 20 days from the receipt ofthisDecision,what steps have been taken tocomply herewith.'4 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "' In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read "Notify the Officer-in-Charge forSubregion 38, in writing,within 10daysfrom the date of this Order, whatsteps Respondent has takento complyherewith "WE WILL offer Vicki Woodrum immediateand full reinstatement to her former or sub-stantially equivalent position, without preju-dice to her seniority or other rights andprivileges, and make her whole for any loss ofpay which she may have suffered as a result ofthe discrimination against her.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist theabove-named labor organization or any otherlabororganization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities forthe purposes of collectivebargainingor othermutual aid or protection or to refrain from anyor all such activities.All our employees are free to become or refrainfrom becoming members of the above-named orany other labor organization.TOLLY'SMARKET, INC.-BEN FRANKLIN(Employer)APPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTdiscouragemembership inRetailClerksInternationalAssociation Local418 affiliated with RetailClerksInternationalAssociation,AFL-CIO,or any other labor or-ganization by discriminatorily discharging ouremployees because of their relationship to theUnion and their activities in connectiontherewith.DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Savings Center Tower, 10th Flooor,411Hamilton Boulevard, Peoria, Illinois 61602,Telephone 309-673-9282, Extension 282.